Motion for Rehearing
Denied.  Opinion of July 2, 2009 Withdrawn.  Petition for Writ of Habeas Corpus
Dismissed for Lack of Jurisdiction and Substitute Memorandum Opinion filed
September 10, 2009.
 
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00546-CR
____________
 
IN RE GILBERT MIRELES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
S U B S T
I T U T E   M E M O R A N D U M   O P I N I O N
On June 16, 2009, relator, Gilbert
Mireles, attempted to file a post-conviction petition for writ of habeas
corpus.  In his petition, relator asks this court to find his felony conviction
for aggravated sexual assault void.
We are unable to consider relator=s petition for writ of habeas corpus
because our authority to entertain petitions for writ of habeas corpus does not
extend to post-conviction writs in felony cases.  See Tex. Code Crim.
Proc. Ann. art. 11.07 (Vernon 2008).  Therefore, we dismiss relator=s petition for lack of jurisdiction. 

PER CURIAM
Panel consists of Justices
Anderson, Guzman, and Boyce